    20-11804-mew              Doc 2-1 Filed 08/04/20 Entered 08/04/20 14:50:37                            Exhibit A--
                                  Proposed Recognition Order Pg 1 of 5




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                       Chapter 15

    VIRGIN ATLANTIC AIRWAYS LIMITED, 1                           Case No. 20-_____ (___)

                   Debtor in a Foreign Proceeding.


                   ORDER GRANTING RECOGNITION AND RELATED RELIEF

             This matter was brought by Shai Weiss, as the duly-authorized foreign representative (the

Foreign Representative) of Virgin Atlantic Airways Limited (VAAL) in a proceeding (the

English Proceeding) under Part 26A of the Companies Act 2006 pending before the High Court

of Justice of England and Wales (the English Court), with the filing of a Verified Petition for

Recognition of Foreign Proceeding and Motion for Ancillary Relief (the Chapter 15 Petition),

with accompanying documentation, pursuant to sections 1504 and 1515 of title 11 of the United

States Code (the Bankruptcy Code) seeking the entry of an order: (i) recognizing the English

Proceeding as a “foreign main proceeding” under section 1517 of the Bankruptcy Code; (ii) giving

full force and effect in the United States to the Sanction Order of the English Court dated [] (the

Sanction Order) and the restructuring plan sanctioned by such order (the Plan), both attached

hereto as Exhibit A (together, the Plan Documents); and (iii) granting related relief.

             The Court has considered and reviewed the Chapter 15 Petition and the declarations,

pleadings, exhibits, and other papers submitted in support thereof. No objections or other responses

were filed to the Chapter 15 Petition that have not been overruled, withdrawn, or otherwise




1
             The last four digits of the United States Tax Identification Number, or similar foreign identification number,
             as applicable, for Virgin Atlantic Airways Limited are 3123.
 20-11804-mew       Doc 2-1 Filed 08/04/20 Entered 08/04/20 14:50:37                     Exhibit A--
                        Proposed Recognition Order Pg 2 of 5



resolved. All interested parties had an opportunity to be heard on the Chapter 15 Petition at a

hearing before the Court on ____________.

       After due deliberation and sufficient cause appearing therefore, the Court finds and

concludes as follows:

              a.        The findings and conclusions set forth herein constitute the Court’s findings
                        of fact and conclusions of law pursuant to Rule 7052 of the Federal Rules
                        of Bankruptcy Procedure (the Bankruptcy Rules), made applicable to this
                        case by Bankruptcy Rule 9014. To the extent any of the following findings
                        of fact constitute conclusions of law, they are adopted as such. To the extent
                        any of the following conclusions of law constitute findings of fact, they are
                        adopted as such.

              b.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
                        and 1334 and 11 U.S.C. § 1501 and the Amended Standing Order of
                        Reference of the United States District Court for the Southern District of
                        New York, dated January 31, 2012, Reference M-431. In re Standing Order
                        of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012) (Preska,
                        C.J.).

              c.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P) and the Court
                        may enter a final order consistent with Article III of the United States
                        Constitution.

              d.        Venue is proper in this District pursuant to 28 U.S.C. § 1410.

              e.        VAAL has a place of business and property in the United States and is
                        therefore eligible to be a debtor under 11 U.S.C. § 109.

              f.        The English Proceeding is a “foreign proceeding” within the meaning of 11
                        U.S.C. § 101(23).

              g.        The English Proceeding is pending in England, where VAAL has the
                        “center of its main interests” as such term is used in 11 U.S.C. § 1517(b)(1),
                        and as such constitutes a “foreign main proceeding” under 11 U.S.C. §
                        1502(4) and in satisfaction of 11 U.S.C. § 1517(a)(1).

              h.        The Foreign Representative is the duly appointed “foreign representative”
                        of VAAL within the meaning of 11 U.S.C. § 101(24) and a “person” within
                        the meaning of 11 U.S.C. § 101(41), in satisfaction of 11 U.S.C. §
                        1517(a)(2).




                                                  2
  20-11804-mew        Doc 2-1 Filed 08/04/20 Entered 08/04/20 14:50:37                 Exhibit A--
                          Proposed Recognition Order Pg 3 of 5



               i.      This case was properly commenced pursuant to 11 U.S.C. §§ 1504 and 1509
                       and the Chapter 15 Petition meets the requirements of 11 U.S.C. §§ 1504
                       and 1515, in satisfaction of 11 U.S.C. § 1517(a)(3).

               j.      The English Proceeding is entitled to recognition as a “foreign main
                       proceeding” pursuant to 11 U.S.C. § 1517(b)(1).

               k.      The Foreign Representative is entitled to all relief afforded foreign main
                       proceedings automatically upon recognition pursuant to 11 U.S.C. § 1520
                       and to additional relief pursuant to 11 U.S.C. §§ 1507 and 1521.

               l.      The relief granted herein is necessary and appropriate, in the interests of the
                       public and international comity, and consistent with the public policy of the
                       United States.

               m.      Good, sufficient, appropriate, and timely notice of the filing of the Chapter
                       15 Petition and the hearing on the Chapter 15 Petition has been given
                       pursuant to Local Rules 2002-4 and 9078-1 and Bankruptcy Rule
                       2002(q)(1) and no other or further notice is necessary or required.

       NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

               The Chapter 15 Petition is GRANTED.

               The Foreign Representative is recognized as the “foreign representative” of VAAL

within the meaning of 11 U.S.C. § 101(24).

               The English Proceeding is recognized as a “foreign main proceeding” pursuant to

11 U.S.C. § 1517(b)(1).

               All automatic relief under 11 U.S.C. § 1520 shall apply in this case, including,

without limitation, application of the stay imposed by 11 U.S.C. § 362 with respect to VAAL and

the property of VAAL within the territorial jurisdiction of the United States (provided that such

stay shall be limited to “Plan Creditors” as defined in the Plan).

               Pursuant to 11 U.S.C. §§ 1507 and 1521, the Plan Documents, and any amendments

or extensions thereof as may be entered or sanctioned from time to time by the English Court, are

given full force and effect in the United States.



                                                    3
  20-11804-mew        Doc 2-1 Filed 08/04/20 Entered 08/04/20 14:50:37                 Exhibit A--
                          Proposed Recognition Order Pg 4 of 5



               The Foreign Representative is authorized to take all actions necessary to carry out

this Order.

               The Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any request for additional relief or any adversary proceeding brought

in and through these cases, and any request by an entity for relief from the provisions of this Order,

for cause shown, that is properly commenced and within the jurisdiction of the Court.

               The Foreign Representative shall provide service and notice of this Order in

accordance with the Court’s Order Specifying Form and Manner of Service of Notice, Scheduling

Recognition Hearing, and Waiving Certain Requirements.

Dated: New York, New York
       August __, 2020


                                                                    United States Bankruptcy Judge




                                                  4
20-11804-mew   Doc 2-1 Filed 08/04/20 Entered 08/04/20 14:50:37   Exhibit A--
                   Proposed Recognition Order Pg 5 of 5



                               EXHIBIT A
